DETAILED ACTION
Status of Claims

The following is an Allowability Notice for Application #14/984,853, originally filed on 12/30/2015, and in response to the applicant’s filing of an AFCP 2.0 after-final request on 04/22/2021.     
Claims 1-20 are now pending and have been being examined.


Allowable Subject Matter
Claims 1-20 are allowed.

Statement of Reasons for Allowance
The claimed invention includes two methods and an apparatus for filtering provider content for potential display to client devices based on quality metrics.  Content is received from a provider of content, such as an advertiser.  Textual features of the content are inputted into a quality model.  A trustworthiness factor of the content is determined based on coherence of the textual features determined based upon a cosine similarity between bag of word vectors of a title of the sponsored content and a description of the sponsored content.  A quality metric is then generated based on the trustworthiness factor as well as historical feedback associated with other sponsored content.  The quality metric is compared to a threshold, and if the quality metric exceeds the threshold, the content is 

Regarding the 103 rejection and the Prior Art:
The closest prior art, alone or in combination, did not meet all the limitations of the claimed invention.  Specifically, the determining of a trustworthiness factor based upon an analysis of coherence corresponding to textual features of the first sponsored content determined based upon a cosine similarity between bag of word vectors of a title of the first sponsored content and a description of the first sponsored content could not be found in the prior art.
Kar, et al., Pre-Grant Publication No. 2017/0127108 A1- quality metric is calculated for ad content based on various factors and historical data prior to targeting the content to users.
Deng, et al., Pre-Grant Publication No. 2017/0061013 A1- uses quality metric thresholds to filter content.
Peterson, et al., “Email Formality in the Workplace.”  June 2011.- uses techniques for formality measures to analyze content.
Richardson, et al., Pre-Grant Publication No. 2008/0249832 A1- teaches a measure of coherence for comparison of title and description and uses it as a quality metric.  But, the comparison is not based on textual features and not cosine similarity of a bag of word vectors.  

Regarding the 101 Rejection:
Independent claims 1, 10, and 18 comply with 35 U.S.C. 101.  Under Step 1 of the analysis. The claims are directed to statutory subject matter.  Claims 1 and 18 are  
Under Step 2A, Prong 1 of the analysis, the claims are directed to an abstract idea.  The claims are directed to a mental process, namely determining a quality metric of content and using the metric in comparison to a threshold to determine whether to target the content.  A human operator could mentally perform the analysis and make a judgment with access to the content data.  
Under Step 2A, Prong 2 of the analysis, the claims are integrated into a practical application.  The claims use a technique not known in the art for the specific purpose, namely determination of coherence based on the textual features using a cosine similarity between bag of word vectors of a title and description.  This level of analysis goes beyond what could be done mentally by a human operator when attempting to determine coherence between a title and description.  This additional element allows the invention to practically apply the abstract idea for a more detailed content filtering prior to targeting the content.  Therefore the claims are considered patent eligible and directed to eligible subject matter under Step 2A, Prong 2 of the analysis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Mondays, 2pm-5pm EST and Tuesday-Friday, 9am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF, can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682